(a) This is a processioning case, between Mrs. Alma Bostick, the applicant, and Mrs. A. Y. Yaughn, the protestant. The processioners made a return in favor of the applicant. The protestant mapped out and defined a line as contended for by her. After the evidence was in for both parties, the attorneys stipulated and requested the court to submit to the jury a single issue: that they should find whether the line as found by the processioners was a correct line or that contended for by the protestant. The jury found the true dividing line to be as contended by the protestant. The applicant filed a motion for a new trial on the general grounds only. The court overruled this motion. The applicant excepted.
(b) Under the evidence and the law, the line as found by the processioners was wholly unauthorized. The line as contended by the protestant was sufficiently definite under the evidence and the law to establish the true dividing line.
(c) Besides other witnesses, the surveyor and one of the processioners introduced by the applicant testified in effect that they did not attempt to mark anew the established dividing line, but attempted in the main to run a straight line even though it traversed the established dividing line which had been recognized for many years. This case in the main is almost on all fours with the case of Hall v.  Browning, 71 Ga. App. 694 (32 S.E.2d 126), except in that case there was not sufficient evidence to establish and mark anew the true dividing line, whereas in this case the line as claimed by the protestant is sufficiently definite in every way to establish a true dividing line between the parties. In view of all of the evidence, a verdict in favor of the protestant was demanded. Processioners have no authority under the law to do other than mark anew established lines as they actually exist. They have no right to run a line where they think it should be in order to make it straight. See also  Aderhold v. Lambert, 67 Ga. App. 166 (19 S.E.2d 538),  Smith v. Clemons, 71 Ga. App. 589 (31 S.E.2d 621), and the many other cases cited with annotations under the Code (Ann.), § 85-1605. See also the Code (Ann.), §§ 85-1601, 85-1602, 85-1603.
The court did not err in overruling the motion for a new trial for any of the reasons assigned.
Judgment affirmed. MacIntyre, P. J., and Townsend, J.,concur.
                         DECIDED APRIL 26, 1949.